Appellants have petitioned the court for an order remanding this case to the district court of Mountrail County for the purpose of determining the actual date of the making of the affidavit for publication of the summons in the attachment action of Emil Ranum against Gust Johnson and that the determination of the appeal be held in abeyance, in this court, until such issue has been determined in the trial court and certified to this court for a further consideration on rehearing of said case in said court.
The plaintiff brings the instant action to quiet title to certain lands. The defendants set up claim of title to the said lands and in support of their claim of title they offer the judgment in the case of Emil Ranum against Gust Johnson, which is received, as evidence in the case. There is no other evidence of defendants' title to the land in question, outside the record in the former case. The summons, in the case of Ranum against Johnson, was served by publication and an affidavit for service shows on its face that it was sworn to seventeen days before the summons and complaint was issued. The defendant now asks to have this record returned for the purpose of showing that *Page 614 
the affidavit was actually sworn to on the 3rd day of October and after the complaint and summons had been issued.
The record, which appellant asks to have corrected, was not made in the instant case but in the former case in which judgment was rendered and entered in 1923. The record is in this case only as evidence. We have no jurisdiction over the case in which the record was made. It is not here for review and we have no authority to order an amendment of a record which is only before this court as evidence in another case.
The petition is denied.
CHRISTIANSON, Ch. J., and BIRDZELL, NUESSLE and BURR, JJ., concur.